Citation Nr: 1200693	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-40 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of the proceeding is of record.  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction, secondary to the Veteran's service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

The Veteran contends that his currently-diagnosed erectile dysfunction was caused by his service-connected diabetes mellitus.  

A VA urological examination was conducted in September 2008.  After a review of the Veteran's claims file and examination, the examiner stated that it is less likely as not that the Veteran's "erectile dysfunction is completely caused by his diabetes mellitus only."  

In a letter dated in September 2009, the Veteran's endocrinologist, P.R.A., M.D., stated that the Veteran's "autonomic neuropathy (erectile dysfunction)" was a complication of his service-connected diabetes mellitus.  Dr. P.R.A. indicated that the Veteran had been a patient since 2004.  Medical records showed that the Veteran was diagnosed with diabetes mellitus in 2001.  In another letter dated in July 2011, Dr. P.R.A. stated that the Veteran had erectile dysfunction directly related to his service-connected diabetes mellitus.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

As reflected above, there is a private opinion that is favorable to the Veteran and a VA opinion that is not.  The Board notes that the negative opinion stated that it is less likely as not that the Veteran's erectile dysfunction was "completely" caused by the Veteran's service-connected diabetes mellitus.  This opinion suggests that the VA examiner believes that the Veteran's service-connected diabetes mellitus is a material or, at least, a partial cause of the Veteran's erectile dysfunction.  A Veteran need not prove that a disability was "completely" (i.e., totally) caused by a service-connected disability to prevail on a secondary service connection claim.  Rather, "proximate cause" need only be demonstrated.  "Proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred."  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999)).  Dr. P.R.A.'s positive opinion is more definitive.  The Board concludes that the evidence in this case is in relative equipoise and accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to service connection for erectile dysfunction secondary to his service-connected diabetes mellitus. 
 
ORDER

Entitlement to secondary service-connection for erectile dysfunction, secondary to service-connected diabetes mellitus, is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


